Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner has interpreted the phrase “tabs extending outwards from the upper surfaces of said inner wall and said plurality of ribs” to mean that at least two tabs extend from the upper surfaces of the combination of the inner wall and ribs and not that at least one tab extends from each of the inner wall and ribs. It is suggested that the applicant use term “each” to make it expressly clear that each of the upper surfaces need to have at least one tab. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,579,686 to Pigott in view of 5,791,561 to John. Pigott teaches a pallet composed of a top deck (100) spaced apart (for receiving a lifting member) from a bottom deck (20) via a plurality of spaced apparat support blocks (11). The top deck is . 
Pigott does not expressly disclose the inner wall being a rectangular shape. John teaches a pallet with having tabs with inclined surfaces in a square shape as seen in figure 11-14 and 19-22. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the pallet of Pigott by making the inner wall and tabs in a square shape as shown by John as an alternative tab configuration and since it has been held that a mere change in shape of part of a device involves only routine skill in the art. See MPEP § 2144.04. 
For further clarification regarding claims 6 and 16, Pigott in view of John does not expressly disclose the contact surfaces of the lower tabs facing towards each other. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to . 

Allowable Subject Matter
Claim 5,  9, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. The applicant argues that the tabs of Pigott are rigid. The examiner disagrees since Pigott teaches that the tabs (tangs) are made from plastic, deflect inward, and snap back in place to lock (Pigitt ‘686, Col 11, lines 27-35). The examiner considers this to be a description of the flexibility of the tabs. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637